DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because:
The abstract does not contain method claim, please revise.
In lines 1-2, and 5, the term of “can or can be” is not understood because the term “can or can be” recites to a broad range or limitation followed by linking terms and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
Correction is required.  See MPEP § 608.01(b).

Tittle
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DIRECT CURRENT BLOCKING CAPACITORS AND METHOD ATTACHING AN INTEGRATED CIRCUIT (IC) PACKAGE TO A PRINTED CIRCUIT BOARD (PCB).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 13 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Hoffmann et al. (U.S. Patent 7,964,802) hereafter Hoffmann.
As to claim 7, Hoffmann discloses a method of attaching an integrated circuit (IC) package (10) to a printed circuit board (PCB, 30) with a set of direct current (DC) blocking capacitors (20 including capacitors 29), each DC blocking capacitor of the set of DC blocking capacitors electrically connected in a series configuration within a data transmission circuit, the method as shown in figures 1-2 comprising:
applying a conductive attachment material (solder balls 11-13) to a first set of attachment pads (not shown, but the pad formed underneath of the IC chip 10 connected to the solder balls 1-13) located on a first planar surface of the IC package;
aligning the set of DC blocking capacitors (29) in accordance with corresponding positions of the first set of attachment pads;
attaching the set of DC blocking capacitors to the IC package by:
positioning the aligned set of DC blocking capacitors (20, 29) so that a first surface of a first DC blocking capacitor of the set of DC blocking capacitors is adjacent to a corresponding attachment pad of the first set of attachment pads; and

As to claim 13, Hoffmann discloses applying the conductive attachment material (solders 11-13) includes use of at least one stencil.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann (‘802).
As to claim 1, Hoffmann discloses a direct current (DC) blocking capacitor (20, 29) for use with an integrated circuit (IC) package (10), the DC blocking capacitor  as shown in figures 1-2 comprising:
a first planar surface (28) that is electrically conductive, the first planar surface having a first area;
a second planar surface (27) that is electrically conductive, the second planar surface in a parallel planar orientation to the first planar surface;
a first set of electrically conductive plates (22) electrically connected to the first planar surface (28); and

Hoffmann does not specifically disclose the second area is greater than the first area.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to make the second area greater than the first area because Applicant has not disclosed that the second area greater than the first area provides an advantage, and used for a particular purpose, or solves a stated problem. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Hoffmann the second area greater than the first area in order to provide better mechanical connection the first DC blocking capacitor with the printed circuit board. 
Regarding claim 8, Hoffmann discloses the first surface of the first DC blocking capacitor (20, 29) of the set of DC blocking capacitors is a planar surface having a first area; and a second surface of the first DC blocking capacitor is a planar surface having a second area, and the second surface in a parallel planar orientation to the first surface.
Hoffmann does not specifically disclose the second area is greater than the first area.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to make the second area greater than the first area because Applicant has 
Regarding claim 14, Hoffmann discloses the conductive attachment material is selected from the group consisting of: a solder paste (11-13), a conductive epoxy, and a conductive elastomer. 

Claim 2-3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann in view of Patil et al. (U.S. 2017/0194245).
Regarding claims 2-3, and 5, Hoffmann discloses all of the limitations of claimed invention except for a shape of the DC blocking capacitor is a convex polyhedron, a width of the DC blocking capacitor is different than a thickness of the DC blocking capacitor, or an outline shape of the first planar surface and an outline shape of the second planar surface are each selected from the group consisting of: a circle, a rectangle, a hexagon, and an octagon.
Patil teaches on-chip variable capacitor with geometric cross section as shown in figures 9-11 comprising a shape of the DC blocking capacitor is a convex polyhedron (hexagon), a width of the DC blocking capacitor is different than a thickness of the DC blocking capacitor (see figure 6), or an outline shape of the first planar surface and an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a teaching of Patil employed in the capacitor of Hoffmann in order to provide excellent connections in matching geometric cross-section shape of the capacitor connected to the IC chip package and the circuit board.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann in view of Devoe (U.S. Patent 7,633,739).
Regarding claims 4 and 6, Hoffmann discloses all of the limitations of claimed invention except for a distance between the first planar surface and the second planar surface is in a range between 0.35 mm and 0.6 mm, or a capacitance of the DC blocking capacitor is in a range between 50 nF and 220 nF.
Devoe teaches a stacked multilayer capacitor (22 or 60) as shown in figures 1, 4-5 comprising a distance between the first planar surface and the second planar surface is in a range between 0.35 mm and 0.6 mm, or a capacitance of the DC blocking capacitor is in a range between 50 nF and 220 nF (column 1, lines 20-39, column 2, and column 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a teaching of Devoe employed in the capacitor of Hoffmann in order to provide excellent connections in matching geometric cross-section shape of the capacitor connected to the IC chip package and .

Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TUAN T DINH/Primary Examiner, Art Unit 2848